Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 23, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140061165 A1 to Stempfer (“Stempfer”) in view of US 20150209910 A1 to Denney et al. (“Denney”) and US 20110256416 A1 to Brancher et al. (“Brancher”).
Stempfer discloses:
Regarding claim 22: 
integrally forming layer-by-layer, by way of an additive manufacturing process, a metallic component (e.g., wire 3, deposits of molten metallic material), a bulk support structure (e.g., welding stripe 2, successive deposits of molten metallic material) and an interface (e.g., interface between wire 3, deposits of molten metallic material and welding stripe 2, successive deposits of molten metallic material) between the bulk support structure and the metallic component, the metallic component to be separated from the bulk support structure upon completion of the layer-by-layer forming (e.g., Fig. 1-4 and para 3, 17-24, 34, 35, 39, 43, 49, 53, 54); 

Regarding claim 23: after separating the metallic component from the bulk support structure, applying a further thermal pulse (e.g., multiple thermal pulses in the molten pool disclosed in para 43) to a surface of separation of the metallic component from the bulk support structure, the further applied thermal pulse configured to ameliorate surface roughness of the surface of separation of the metallic component (e.g., Fig. 1-4 and para 3, 17-24, 34, 35, 39, 43, 49, 53, 54);
Regarding claim 25: wherein the applied thermal pulse is configured to generate a temperature that causes localized vaporizing, melting and/or surface oxidation of the interface support members (e.g., Fig. 1-4 and para 3, 17-24, 34, 35, 39, 43, 49, 53, 54); 
Regarding claim 28: selecting a duration of the applied thermal pulse so that bulk heating of the metallic component does not occur (e.g., Fig. 1-4 and para 3, 17-24, 34, 35, 39, 43, 49, 53, 54); and
Regarding claim 29: wherein the metallic component and the support structure are formed on a baseplate (e.g., substrate 1) and prior to the separating of the metallic component from the bulk support structure the method comprises heat treating the metallic component and the support structure to remove or reduce residual stresses induced by the layer by layer forming by way of the additive manufacturing process (e.g., Fig. 1-4 and para 3, 17-24, 34, 35, 39, 43, 49, 53, 54).
Stempfer does not explicitly disclose separating the metallic component from the bulk support structure upon the interface support members being weakened and/or broken in response to the applied thermal pulse (as recited in claim 22).
However, Denney discloses:
Regarding claim 22: 

defining the interface by interface support members (e.g., channels 210) arranged to connect to one another the bulk support structure and the metallic component (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118); 
applying a thermal pulse (e.g., heating current pulses disclosed in para 42) configured to weaken and/or break the interface support members (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118); and 
separating the metallic component from the bulk support structure upon the interface support members being weakened and/or broken in response to the applied thermal pulse (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118);
Regarding claim 23: after separating the metallic component from the bulk support structure, applying a further thermal pulse (e.g., heating current pulses disclosed in para 42) to a surface of separation of the metallic component from the bulk support structure, the further applied thermal pulse configured to ameliorate surface roughness of the surface of separation of the metallic component (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118);
Regarding claim 25: wherein the applied thermal pulse is configured to generate a temperature that causes localized vaporizing, melting and/or surface oxidation of the interface support members (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118); 
Regarding claim 28: selecting a duration of the applied thermal pulse so that bulk heating of the metallic component does not occur (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118); and
Regarding claim 29: wherein the metallic component and the support structure are formed on a baseplate (e.g., plate of robot 190 supporting workpiece 115) and prior to the separating of the metallic component from the bulk support structure the method comprises heat treating the metallic component and the support structure to remove or reduce residual stresses induced by the layer by layer forming by way of the additive manufacturing process (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118); and 
subsequently removing the metallic component and the bulk support structure from the baseplate (e.g., abstract, Fig. 1-16 and para 5, 25-28, 39-42, 47, 55, 59, 65, 66, 79, 99-106, 114-118).
Stempfer in view of Denney does not explicitly disclose a plurality of distinct tooth-like interface support members (as recited in claim 22).
However, Brancher discloses:
Regarding claim 22: 
defining the interface by a plurality of distinct tooth-like interface support members (e.g., elements D) arranged to connect to one another the bulk support structure and the metallic component (e.g., Fig. 1-4 and para 8-12, 18 and 19); 
wherein the component is integrally formed with the bulk support structure and the interface on a layer-by-layer basis using an additive manufacturing process (e.g., Fig. 1-4 and para 1-7); 
wherein the interface support members are weakened prior to the removal of the bulk support structure from the component (e.g., Fig. 1-4 and para 8-12, 18 and 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Stempfer as suggested and taught by Denney in order to manufacture a plurality of joined, closed cooling channels or passages for industrial applications.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Stempfer in view of Denney as suggested and taught by Brancher in order to facilitate machining and removal of support structure.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stempfer in view of Denney and Brancher and further in view of US 3851426 A to Lemelson (“Lemelson”).
Stempfer in view of Denney and Brancher discloses substantially all of the features of the claimed invention as set forth above.
Stempfer in view of Denney and Brancher does not explicitly disclose after separating the metallic component from the bulk support structure abrasively treating a surface of separation of the metallic component to ameliorate surface roughness of the surface of separation of the metallic component (as recited in claim 4).
However Lemelson discloses
Regarding claim 24: after separating the metallic component from the bulk support structure (e.g., after separating the metallic component from the bulk support structure is addressed by Stempfer in view of Denney and Brancher as set forth above) abrasively treating (e.g., surface abrading of the article or articles) a surface of separation of the metallic component to ameliorate surface roughness of the surface of separation of the metallic component (e.g., col 4, ln 17-67 and col 5, ln 1-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Stempfer in view of Denney and Brancher as suggested and taught by Lemelson in order to remove surface roughness, flash and burrs.


Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stempfer in view of Denney and Brancher and further in view of US 3666252 A to Rice (“Rice”).
Stempfer in view of Denney and Brancher discloses substantially all of the features of the claimed invention as set forth above.
Stempfer in view of Denney and Brancher does not explicitly disclose the applying of the thermal pulse configured to weaken and/or break the interface support members comprises placing the metallic component and the bulk support structure in a pressurized chamber, filling the chamber with a combustible gas mixture, allowing the gas mixture to surround the interface support members through spaces or voids within the metallic component and the bulk support structure, and igniting the gas mixture (as recited in claim 26).
However, Rice discloses:
Regarding claim 26: wherein the applying of the thermal pulse configured to weaken and/or break the interface support members comprises placing the metallic component and the bulk support structure in a pressurized chamber (e.g., chamber 11a), filling the chamber with a combustible gas mixture, allowing the gas mixture to surround the interface support members through spaces or voids within the metallic component and the bulk support structure, and igniting the gas mixture (e.g., Fig. 1-4 and col 3, ln 1-35 and col 4, ln 46-70); and
Regarding claim 27: wherein the applied thermal pulse is an explosive combustion (e.g., Fig. 1-4 and col 3, ln 1-35 and col 4, ln 46-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Stempfer in view of Denney and Brancher as suggested and taught by Rice in order to provide a machine which could repeat results, a machine easy to rapidly load and unload a machine adaptable to automatic work flow, a machine having adequate valve shielding and sealing a machine reproducibly injecting combustible gaseous compositions under known volume, ratio and pressure conditions after closure, a machine amenable to simple and economical change of chamber tooling to treat variations in parts configuration and number of treated parts per cycle and a machine which is safe to use with the shock and explosive environment of the process while retaining relative simplicity for service and repair and capability for simple retooling to serve a wide variety of parts.
Response to Amendment
The amendment of 01/05/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments and the previous interview.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the new claims obviating the previous rejections.  The remarks then address the prior art rejections.  The remarks note the prior art rejections and new claims.  The remarks describe new claims 22-29 and then discuss the prior art.  The remarks summarize each of the references, Stempfer, Denny, Brancher and Rice.  The remarks assert that none of these technical objectives of Stempfer would appear to be of relevance relative to the claimed invention and none of the foregoing aspects of Denney involving removal, even when combined as proposed, would appear to be relevant relative to the claimed invention.  However, it is submitted that the cited portions of Stempfer and Denny are relevant and applicable to the claimed subject matter as set forth and explained above.  The remarks also assert that Brancher does not appear to read on the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 22, 2021